
	
		I
		112th CONGRESS
		1st Session
		H. R. 3577
		IN THE HOUSE OF REPRESENTATIVES
		
			December 7, 2011
			Mr. Ribble (for
			 himself, Mr. Ryan of Wisconsin,
			 Mr. Hensarling,
			 Mr. Stutzman,
			 Mr. Rokita,
			 Mr. Guinta, and
			 Mr. Lankford) introduced the following
			 bill; which was referred to the Committee
			 on the Budget, and in addition to the Committees on
			 Rules and
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To establish biennial budgets for the United States
		  Government.
	
	
		1.Short titleThis Act may be cited as the
			 Biennial Budgeting and Enhanced
			 Oversight Act of 2011.
		ICongressional
			 budget process
			101.PurposesParagraphs (1) and (2) of section 2 of the
			 Congressional Budget and Impoundment Control Act of 1974 are amended to read as
			 follows:
				
					(1)to assure
				effective control over the budgetary process;
					(2)to facilitate the
				determination biennially of the appropriate level of Federal revenues and
				expenditures by the Congress and the
				President;
					.
			102.DefinitionsSection 3 of the Congressional Budget Act of
			 1974 is amended by adding at the end the following new paragraphs:
				
					(12)The term
				direct spending has the meaning given to such term in section
				250(c)(8) of the Balanced Budget and Emergency Deficit Control Act of
				1985.
					(13)The term
				biennium means the period of 2 consecutive fiscal years beginning
				on October 1 of any odd-numbered
				year.
					.
			103.Revision of
			 timetableSection 300 of the
			 Congressional Budget Act of 1974 (2 U.S.C. 631) is amended to read as
			 follows:
				
					300.Timetable(a)In
				GeneralExcept as provided by subsection (b), the timetable with
				respect to the congressional budget process for any Congress (beginning with
				the One Hundred Thirteenth Congress or a subsequent Congress, as applicable) is
				as follows:
							
								First Session
								
									
										On or before:Action to be
						completed:
										
										First Monday in FebruaryPresident submits budget
						recommendations.
										
										February
						15Congressional Budget Office submits report to Budget
						Committees.
										
										Not
						later than 6 weeks after budget submissionCommittees submit views and estimates
						to Budget Committees.
										
										April
						1Budget
						Committees report concurrent resolution on the biennial budget.
										
										April
						15Congress completes action on concurrent resolution on
						the biennial budget.
										
										May
						15Biennial appropriation bills may be considered in the
						House of Representatives.
										
										June
						10House
						Appropriations Committee reports last biennial appropriation bill.
										
										June
						15Congress completes action on reconciliation
						legislation.
										
										June
						30House
						completes action on biennial appropriation bills.
										
										October
						1Biennium
						begins.
										
									
								
							
							
								Second Session
								
									
										On or before:Action to be
						completed:
										
										February
						15President submits budget review.
										
										Not
						later than 6 weeks after President submits budget reviewCongressional Budget
						Office submits report to Budget Committees.
										
										The last
						day of the sessionCongress completes action on bills and resolutions
						authorizing new budget authority for the succeeding biennium.
										
									
								
							
						(b)Special
				RuleIn the case of any first session of Congress that begins in
				any year during which the term of a President (except a President who succeeds
				himself) begins, the following dates shall supersede those set forth in
				subsection (a):
							
								First Session
								
									
										On or before:Action to be
						completed:
										
										First
						Monday in AprilPresident submits budget recommendations.
										
										April
						20Committees submit views and estimates to Budget
						Committees.
										
										May
						15Budget
						Committees report concurrent resolution on the biennial budget.
										
										June
						1Congress
						completes action on concurrent resolution on the biennial budget.
										
										June
						1Biennial
						appropriation bills may be considered in the House of Representatives.
										
										July
						1House
						Appropriations Committee reports last biennial appropriation bill.
										
										July
						15Congress completes action on reconciliation
						legislation.
										
										July
						20House
						completes action on biennial appropriation bills.
										
										October
						1Biennium
						begins.
										
									
								
						.
			104.Biennial
			 concurrent resolutions on the budget
				(a)Contents of
			 resolutionSection 301(a) of the Congressional Budget Act of 1974
			 (2 U.S.C. 632(a)) is amended—
					(1)in the matter
			 preceding paragraph (1), by—
						(A)striking
			 April 15 of each year and inserting April 15 of each
			 odd-numbered year;
						(B)striking
			 the fiscal year beginning on October 1 of such year the first
			 place it appears and inserting the biennium beginning on October 1 of
			 such year;
						(C)striking
			 the fiscal year beginning on October 1 of such year the second
			 place it appears and inserting each fiscal year in such period;
			 and
						(D)striking
			 each of the four ensuing fiscal years and inserting each
			 fiscal year in the next 2 bienniums;
						(2)by striking
			 paragraph (4) and inserting the following:
						
							(4)subtotals of new budget authority and
				outlays for nondefense discretionary spending, defense discretionary spending,
				Medicare, Medicaid and other health-related spending, other direct spending
				(excluding interest), and net
				interest;
							;
					(3)in paragraph (6),
			 by striking for the fiscal year and inserting for each
			 fiscal year in the biennium; and
					(4)in paragraph (7),
			 by striking for the fiscal year and inserting for each
			 fiscal year in the biennium.
					(b)Additional
			 Matters in concurrent resolutionSection 301(b) of the
			 Congressional Budget Act of 1974 is amended—
					(1)by striking
			 paragraph (1), and by striking paragraphs (6) through (9);
					(2)by redesignating
			 paragraphs (2), (3), (4), and (5) as paragraphs (1), (2), (3), and (4),
			 respectively;
					(3)in paragraph (2),
			 as redesignated, by striking for such fiscal year and inserting
			 for either fiscal year in such biennium; and
					(4)by striking
			 paragraph (3), as redesignated, and inserting the following:
						
							(3)set forth such
				other matters, and require such other procedures, relating to the budget as may
				be appropriate to carry out the purposes of the Act, but shall not include a
				suspension or alteration of the application of the motion to strike a provision
				as set forth in section 310(d)(2) or
				(h)(2)(F).
							.
					(c)Views of other
			 committeesSection 301(d) of
			 the Congressional Budget Act of 1974 (2 U.S.C. 632(d)) is amended by inserting
			 (or, if applicable, as provided by section 300(b)) after
			 United States Code and by adding at the end the following new
			 sentences: Each committee of the Senate or the House of Representatives
			 shall review the strategic plans, performance plans, and performance reports
			 required under section 306 of title 5, United States Code, and sections 1115
			 and 1116 of title 31, United States Code, of all agencies under the
			 jurisdiction of the committee. Each committee may provide its views on such
			 plans or reports to the Committee on the Budget of the applicable
			 House..
				(d)Hearings and
			 reportSection 301(e) of the
			 Congressional Budget Act of 1974 (2 U.S.C. 632(e)) is amended—
					(1)in paragraph
			 (1)—
						(A)by striking
			 fiscal year and inserting biennium; and
						(B)by inserting after
			 the second sentence the following: On or before April 1 of each
			 odd-numbered year (or, if applicable, as provided by section 300(b)), the
			 Committee on the Budget of each House shall report to its House the concurrent
			 resolution on the budget referred to in subsection (a) for the biennium
			 beginning on October 1 of that year.;
						(2)in paragraph
			 (2)—
						(A)by redesignating
			 subparagraphs (A), (B), (C), (D), (E), and (F) as subparagraphs (B), (C), (E),
			 (F), (H), and (I), respectively;
						(B)before
			 subparagraph (B) (as redesignated), by inserting the following new
			 subparagraph:
							
								(A)new budget
				authority and outlays for each major functional category, based on allocations
				of the total levels set forth pursuant to subsection
				(a)(1);
								;
						(C)in subparagraph
			 (C) (as redesignated), by striking mandatory and inserting
			 direct spending;
						(D)after subparagraph
			 (C) (as redesignated), by inserting the following new subparagraph:
							
								(D)total outlays, total Federal revenues, the
				surplus or deficit, and new budget authority and outlays for nondefense
				discretionary spending, defense discretionary spending, Medicare, Medicaid and
				other health-related spending, other direct spending (excluding interest),
				social security and other major functional categories, as appropriate, and net
				interest as set forth in such resolution as a percentage of the gross domestic
				product of the United States;
								;
				and
						(E)after subparagraph
			 (F) (as redesignated), by inserting the following new subparagraph:
							
								(G)if the concurrent
				resolution on the budget includes any allocation to a committee other than the
				Committee on Appropriations of levels in excess of current law levels, a
				justification for not subjecting any program, project, or activity (for which
				the allocation is made) to annual discretionary
				appropriations;
								;
				and
						(3)in paragraph
			 (3)—
						(A)(i)by redesignating
			 subparagraphs (A) and (B) as subparagraphs (B) and (C), respectively;
							(ii)by striking subparagraphs (C) and
			 (D);
							(iii)by redesignating subparagraph (E)
			 as subparagraph (D); and
							(iv)by striking the period and the end
			 of subparagraph (D), as redesignated, and inserting ;
			 and;
							(B)before
			 subparagraph (B), by inserting the following new subparagraph:
							
								(A)new budget
				authority and outlays for each major functional category, based on allocations
				of the total levels set forth pursuant to subsection
				(a)(1);
								;
				and
						(C)at the end, by
			 adding the following new subparagraph:
							
								(E)set forth, if
				required by subsection (f), the calendar year in which, in the opinion of the
				Congress, the goals for reducing unemployment set forth in section 4(b) of the
				Employment Act of 1946 should be
				achieved.
								.
						(e)Goals for
			 reducing unemploymentSection
			 301(f) of the Congressional Budget Act of 1974 (2 U.S.C. 632(f)) is amended by
			 striking fiscal year each place it appears and inserting
			 biennium.
				(f)Economic
			 assumptionsSection 301(g)(1)
			 of the Congressional Budget Act of 1974 (2 U.S.C. 632(g)(1)) is amended by
			 striking for a fiscal year and inserting for a
			 biennium.
				(g)Section
			 headingThe section heading
			 of section 301 of the Congressional Budget Act of 1974 is amended by striking
			 annual and
			 inserting biennial.
				(h)Table of
			 contentsThe item relating to
			 section 301 in the table of contents set forth in section 1(b) of the
			 Congressional Budget Act of 1974 is amended by striking Annual
			 and inserting Biennial.
				105.Committee
			 allocationsSection 302 of the
			 Congressional Budget Act of 1974 (2 U.S.C. 633) is amended—
				(1)in subsection
			 (a)(1) by—
					(A)striking
			 for the first fiscal year of the resolution, and inserting
			 for each fiscal year in the biennium,;
					(B)striking
			 for that period of fiscal years and inserting for all
			 fiscal years covered by the resolution; and
					(C)striking
			 for the fiscal year of that resolution and inserting for
			 each fiscal year in the biennium;
					(2)in the first
			 sentence of subsection (b), by striking subsection (a) and
			 inserting subsection (a)(1);
				(3)in subsection
			 (f)(1)—
					(A)by striking
			 for a fiscal year and inserting for a
			 biennium;
					(B)by striking
			 first fiscal year and inserting either fiscal year of the
			 biennium; and
					(C)in subparagraph (A), by striking as
			 reported;
					(4)in subsection
			 (f)(2)(A), by—
					(A)striking
			 first fiscal year and inserting each fiscal year of the
			 biennium; and
					(B)striking
			 the total of fiscal years and inserting the total of all
			 fiscal years covered by the resolution; and
					(5)by striking
			 subsection (g).
				106.Multiyear
			 authorizations of appropriations
				(a)In
			 generalTitle III of the
			 Congressional Budget Act of 1974 is amended by adding after section 315 the
			 following new section:
					
						316.Multiyear authorizations of
		  appropriations(a)It shall not be in order
				in the House of Representatives or the Senate to consider any measure that
				contains an authorization of appropriations for any purpose unless the measure
				includes such an authorization of appropriations for that purpose for not less
				than each fiscal year in one or more bienniums.
							(b)(1)For purposes of this
				section, an authorization of appropriations is an authorization for the
				enactment of an amount of appropriations or amounts not to exceed an amount of
				appropriations (whether stated as a sum certain, as a limit, or as such sums as
				may be necessary) for any purpose for a fiscal year.
								(2)Subsection (a) does not apply with
				respect to an authorization of appropriations for a single fiscal year for any
				program, project, or activity if the measure containing that authorization
				includes a provision expressly stating the following: Congress finds
				that no authorization of appropriation will be required for [Insert name of
				applicable program, project, or activity] for any subsequent fiscal
				year..
								(c)For purposes of
				this section, the term measure means a bill, joint resolution,
				amendment, motion, or conference
				report.
							.
				(b)Conforming
			 amendmentThe table of contents set forth in section 1(b) of the
			 Congressional Budget and Impoundment Control Act of 1974 is amended by
			 inserting after the item relating to section 315 the following new item:
					
						
							Sec. 316. Multiyear authorizations of
				appropriations.
						
						.
				107.Additional
			 amendments to the Congressional Budget Act of 1974 to effectuate biennial
			 budgeting
				(a)DefinitionsSection 3 of the Congressional Budget and
			 Impoundment Control Act of 1974 is amended by adding at the end the following
			 new paragraphs:
					
						(12)The term Medicare means
				programs within budget function 570.
						(13)The term Medicaid and other
				health-related spending means programs within budget function
				550.
						(14)The term other direct spending
				means programs other than those within budget functions 550 and 570, excluding
				Social Security and net
				interest.
						.
				(b)Completion of
			 House Committee action on appropriation billsSection 307 of the
			 Congressional Budget Act of 1974 (2 U.S.C. 638) is amended—
					(1)by striking
			 each year and inserting each odd-numbered year (or, if
			 applicable, as provided by section 300(b), July 1);
					(2)by striking
			 annual and inserting biennial;
					(3)by striking
			 fiscal year and inserting biennium; and
					(4)by striking
			 that year and inserting each odd-numbered
			 year.
					(c)Completion of
			 House action on regular appropriation billsSection 309 of the
			 Congressional Budget Act of 1974 (2 U.S.C. 640) is amended—
					(1)by striking
			 It and inserting Except whenever section 300(b) is
			 applicable, it;
					(2)by inserting
			 of any odd-numbered calendar year after
			 July;
					(3)by striking
			 annual and inserting biennial; and
					(4)by striking
			 fiscal year and inserting biennium.
					(d)Reconciliation
			 processSection 310 of the Congressional Budget Act of 1974 (2
			 U.S.C. 641) is amended—
					(1)in subsection (a),
			 in the matter preceding paragraph (1), by striking any fiscal
			 year and inserting any biennium;
					(2)in subsection
			 (a)(1), by striking such fiscal year each place it appears and
			 inserting any fiscal year covered by such resolution; and
					(3)by striking
			 subsection (f) and redesignating subsection (g) as subsection (f).
					(e)Section
			 311 Point of order
					(1)In the House of
			 RepresentativesSection 311(a)(1) of the Congressional Budget Act
			 of 1974 (2 U.S.C. 642(a)) is amended—
						(A)by striking
			 for a fiscal year and inserting for a
			 biennium;
						(B)by striking
			 the first fiscal year each place it appears and inserting
			 either fiscal year of the biennium; and
						(C)by striking
			 that first fiscal year and inserting each fiscal year in
			 the biennium.
						(2)In the
			 SenateSection 311(a)(2) of
			 the Congressional Budget Act of 1974 is amended—
						(A)in subparagraph
			 (A), by striking for the first fiscal year and inserting
			 for either fiscal year of the biennium; and
						(B)in subparagraph
			 (B)—
							(i)by
			 striking that first fiscal year the first place it appears and
			 inserting each fiscal year in the biennium; and
							(ii)by
			 striking that first fiscal year and the ensuing fiscal years and
			 inserting all fiscal years.
							(3)Social security
			 levelsSection 311(a)(3) of
			 the Congressional Budget Act of 1974 is amended by—
						(A)striking
			 for the first fiscal year and inserting each fiscal year
			 in the biennium; and
						(B)striking
			 that fiscal year and the ensuing fiscal years and inserting
			 all fiscal years.
						(4)ExceptionSection
			 311(c) of the Congressional Budget Act of 1974 is amended by inserting
			 with respect to new budget authority or outlays after
			 shall not apply.
					(f)Maximum deficit
			 amount point of orderSection 312(c) of the Congressional Budget
			 Act of 1974 (2 U.S.C. 643) is amended—
					(1)by striking
			 for a fiscal year and inserting for a
			 biennium;
					(2)in paragraph (1),
			 by striking first fiscal year and inserting either fiscal
			 year in the biennium;
					(3)in paragraph (2),
			 by striking that fiscal year and inserting either fiscal
			 year in the biennium; and
					(4)in the matter
			 following paragraph (2), by striking that fiscal year and
			 inserting the applicable fiscal year.
					IIConforming
			 amendments to the Rules of the House of Representatives, the Balanced Budget
			 and Emergency Deficit Control Act of 1985, and the Congressional Budget Act of
			 1974
			201.Amendments to
			 the Rules of the House of Representatives to effectuate biennial
			 budgeting
				(a)Clause 2(a) of
			 rule XXI of the Rules of the House of Representatives is amended by adding at
			 the end the following new subparagraph:
					
						(3)(A)Except as provided by
				subdivision (B), an appropriation may not be reported in a general
				appropriation bill (other than a supplemental appropriation bill), and may not
				be in order as an amendment thereto, unless it provides new budget authority or
				establishes a level of obligations under contract authority for each fiscal
				year of a biennium.
							(B)Subdivision (A) does not apply with
				respect to an appropriation for a single fiscal year for any program, project,
				or activity if the bill or amendment thereto containing that appropriation
				includes a provision expressly stating the following: Congress finds
				that no additional funding beyond one fiscal year will be required and the
				[Insert name of applicable program, project, or activity] will be completed or
				terminated after the amount provided has been expended..
							(C)For purposes of paragraph (b), the
				statement set forth in subdivision (B) with respect to an appropriation for a
				single fiscal year for any program, project, or activity may be included in a
				general appropriation bill or amendment
				thereto.
							.
				(b)Clause 4(a)(1)(A)
			 of rule X of the Rules of the House of Representatives is amended by inserting
			 odd-numbered after each.
				(c)Clause 4(a)(4) of
			 rule X of the Rules of the House of Representatives is amended by striking
			 fiscal year and inserting biennium.
				(d)Clause 4(b)(2) of
			 rule X of the Rules of the House of Representatives is amended by striking
			 each fiscal year and inserting the
			 biennium.
				(e)Clause 4(b) of
			 rule X of the Rules of the House of Representatives is amended by striking
			 and at the end of subparagraph (5), by striking the period and
			 inserting ; and at the end of subparagraph (6), and by adding at
			 the end the following new subparagraph:
					
						(7)use the second
				session of each Congress to study issues with long-term budgetary and economic
				implications.
						.
				(f)Clause 4(e) of
			 rule X of the Rules of the House of Representatives is amended by striking
			 annually each place it appears and inserting
			 biennially and by striking annual and inserting
			 biennial.
				(g)Clause 4(f) of
			 rule X of the Rules of the House of Representatives is amended—
					(1)by inserting
			 during each odd-numbered year after the submission of the
			 budget by the President;
					(2)by striking
			 fiscal year the first place it appears and inserting
			 biennium; and
					(3)by striking
			 that fiscal year and inserting each fiscal year in such
			 ensuing biennium.
					(h)Clause 5(b)(1) of
			 rule XXII of the House of Representatives is amended by striking or
			 (c) and inserting or (3) or 2(c).
				(i)Clause 11(i) of
			 rule X of the Rules of the House of Representatives is amended by striking
			 during the same or preceding fiscal year.
				(j)Clause 3(d)(2)(A)
			 of rule XIII of the Rules of the House of Representatives is amended by
			 striking five both places it appears and inserting
			 six.
				(k)Clause 5(a)(1) of
			 rule XIII of the Rules of the House of Representatives is amended by striking
			 fiscal year after September 15 in the preceding fiscal year and
			 inserting biennium after September 15 of the calendar year in which such
			 biennium begins.
				202.Additional
			 amendment to the Rules of the House of RepresentativesClause 8 of rule XXI of the Rules of the
			 House of Representatives is repealed and clauses 9 and 11 are redesignated as
			 clauses 8 and 9, respectively.
			203.Conforming
			 amendments to the Congressional Budget Act of 1974
				(a)Section
			 202(e)Section 202(e)(1)(C) of the Congressional
			 Budget Act of 1974 is amended by striking (b)(2)(A) and for excise taxes
			 assumed to be extended under section 257(b)(2)(C).
				(b)Section
			 302(a)(1)Section 302(a)(1) of
			 the Congressional Budget Act of 1974 is amended by striking (except in
			 the case of the Committee on Appropriations only for the fiscal year of that
			 resolution).
				(c)Section
			 302(f)(1)Section 302(f)(1) of
			 the Congressional Budget Act of 1974 is amended by inserting or
			 outlays after new budget authority.
				(d)Section
			 308(a)Section 308(a)(3)(C) of
			 the Congressional Budget Act of 1974 is repealed.
				(e)Section
			 308(d)Section 308(d) of the
			 Congressional Budget Act of 1974 is amended by striking
			 252(d)(5) and inserting 252(c).
				IIIConforming
			 amendments to titles 1, 5, 31, and 39, United States Code
			301.Two-year
			 appropriations; title and style of appropriation ActsSection 105 of title 1, United States Code,
			 is amended to read as follows:
				
					105.Title and style
				of appropriation Acts
						(a)The style and
				title of all Acts making appropriations for the support of the Government shall
				be as follows: An Act making appropriations [here insert the object] for
				each fiscal year in the biennium of fiscal years [here insert the fiscal years
				of the biennium]..
						(b)All Acts making
				regular appropriations for the support of the Government shall be enacted for a
				biennium and shall specify the amount of appropriations provided for each
				fiscal year in such period.
						(c)For purposes of
				this section, the term biennium has the same meaning as in section
				3(13) of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C.
				622(13)).
						.
			302.Amendments to
			 title 31, United States Code
				(a)DefinitionSection
			 1101 of title 31, United States Code, is amended by adding at the end the
			 following new paragraph:
					
						(3)biennium
				has the meaning given to such term in paragraph (13) of section 3 of the
				Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C.
				622(12)).
						.
				(b)Budget contents
			 and submission to the Congress
					(1)ScheduleThe
			 matter preceding paragraph (1) in section 1105(a) of title 31, United States
			 Code, is amended to read as follows:
						
							(a)On or before the
				first Tuesday in February of each odd-numbered year (or, if applicable, as
				provided by section 300(b) of the Congressional Budget Act of 1974), beginning
				with the One Hundred Thirteenth Congress, the President shall transmit to the
				Congress the budget for the biennium beginning on October 1 of such calendar
				year. The budget transmitted under this subsection shall include a budget
				message and summary and supporting information. The President shall include in
				each budget submission the
				following:
							.
					(2)ExpendituresSection
			 1105(a)(5) of title 31, United States Code, is amended by striking the
			 fiscal year for which the budget is submitted and the 4 fiscal years after that
			 year and inserting each fiscal year in the biennium for which
			 the budget is submitted and in the succeeding 4 years.
					(3)ReceiptsSection
			 1105(a)(6) of title 31, United States Code, is amended by striking the
			 fiscal year for which the budget is submitted and the 4 fiscal years after that
			 year and inserting each fiscal year in the biennium for which
			 the budget is submitted and in the succeeding 4 years.
					(4)Balance
			 statementsSection 1105(a)(9)(C) of title 31, United States Code,
			 is amended by striking the fiscal year and inserting each
			 fiscal year in the biennium.
					(5)Government
			 functions and activitiesSection 1105(a)(12) of title 31, United
			 States Code, is amended in subparagraph (A), by striking the fiscal
			 year and inserting each fiscal year in the
			 biennium.
					(6)AllowancesSection
			 1105(a)(13) of title 31, United States Code, is amended by striking the
			 fiscal year and inserting each fiscal year in the
			 biennium.
					(7)Allowances for
			 unanticipated and uncontrollable expendituresSection 1105(a)(14)
			 of title 31, United States Code, is amended by striking that
			 year and inserting each fiscal year in the biennium for which
			 the budget is submitted.
					(8)Tax
			 expendituresSection 1105(a)(16) of title 31, United States Code,
			 is amended by striking the fiscal year and inserting each
			 fiscal year in the biennium.
					(9)Estimates for
			 future yearsSection 1105(a)(17) of title 31, United States Code,
			 is amended—
						(A)by striking
			 the fiscal year following the fiscal year and inserting
			 each fiscal year in the biennium following the biennium;
						(B)by striking
			 that following fiscal year and inserting each such fiscal
			 year; and
						(C)by striking
			 fiscal year before the fiscal year and inserting biennium
			 before the biennium.
						(10)Prior year
			 outlaysSection 1105(a)(18) of title 31, United States Code, is
			 amended—
						(A)by striking
			 the prior fiscal year and inserting each of the 2 most
			 recently completed fiscal years,;
						(B)by striking
			 for that year and inserting with respect to those fiscal
			 years; and
						(C)by striking
			 in that year and inserting in those fiscal
			 years.
						(11)Budget contents
			 and submission to CongressSection 1105(a)(28) of title 31, United
			 States Code, is amended by striking beginning with fiscal year 1999,
			 a and inserting beginning with fiscal year 2016, a
			 biennial.
					(12)Information
			 supporting biennial budgetsSection 1105(a) of title 31, United States
			 Code, is amended by redesignating the second paragraph (37) as paragraph (39)
			 and by adding at the end the following new paragraphs:
						
							(40)Totals of new budget authority and
				outlays.
							(41)Total Federal
				revenues and the amount, if any, by which the aggregate level of Federal
				revenues should be increased or decreased by bills and resolutions to be
				reported by the appropriate committees.
							(42)The surplus or
				deficit in the budget.
							(43)Subtotals of new
				budget authority and outlays for nondefense discretionary spending, defense
				discretionary spending, direct spending (excluding interest), contingencies,
				and net interest.
							(44)The public
				debt.
							.
					(c)Estimated
			 expenditures of legislative and judicial branchesSection 1105(b)
			 of title 31, United States Code, is amended by striking each
			 year and inserting each even-numbered year.
				(d)Recommendations
			 to meet estimated deficienciesSection 1105(c) of title 31,
			 United States Code, is amended—
					(1)by striking
			 the fiscal year for the first place it appears and inserting
			 each fiscal year in the biennium for;
					(2)by striking
			 the fiscal year for the second place it appears and inserting
			 each fiscal year of the biennium, as the case may be,;
			 and
					(3)by striking
			 that year and inserting for each year of the
			 biennium.
					(e)Additional
			 outyear dataSection 1105(d) of title 31, United States Code, is
			 amended by inserting (1) after (d) and by adding
			 at the end the following new paragraph:
					
						(2)Each budget submission shall include a
				budget message and summary and supporting information and, as a separately
				delineated statement, the levels requires in paragraphs (40) through (44) of
				subsection (a) for at least each of the 4 ensuing fiscal years after the
				biennium covered by the budget submission under such
				subsection.
						.
				(f)Capital
			 investment analysisSection 1105(e)(1) of title 31, United States
			 Code, is amended by striking ensuing fiscal year and inserting
			 biennium to which such budget relates.
				(g)Supplemental
			 budget estimates and changes
					(1)In
			 generalSection 1106(a) of title 31, United States Code, is
			 amended—
						(A)in the matter
			 preceding paragraph (1), by—
							(i)inserting
			 and before February 1 of each even-numbered year after
			 Before July 16 of each year; and
							(ii)striking
			 fiscal year and inserting biennium;
							(B)in paragraph (1),
			 by striking that fiscal year and inserting each fiscal
			 year in such biennium;
						(C)in paragraph (2),
			 by striking 4 fiscal years following the fiscal year and
			 inserting at least 4 fiscal years following the biennium;
			 and
						(D)in paragraph (3),
			 by striking fiscal year and inserting
			 biennium.
						(2)ChangesSection
			 1106(b) of title 31, United States Code, is amended by—
						(A)striking
			 the fiscal year and inserting each fiscal year in the
			 biennium; and
						(B)inserting
			 and before February 15 of each even-numbered year after
			 Before July 16 of each year.
						(h)Current
			 programs, projects, and activities estimates
					(1)The
			 PresidentSection 1109(a) of title 31, United States Code, is
			 amended—
						(A)by striking
			 On or before the first Monday after January 3 of each year (on or before
			 February 5 in 1986) and inserting At the same time the budget
			 required by section 1105 is submitted for a biennium; and
						(B)by striking
			 the following fiscal year and inserting each fiscal year
			 of such period.
						(2)Joint economic
			 committeeSection 1109(b) of title 31, United States Code, is
			 amended by striking March 1 of each year and inserting
			 within 5 weeks of the President’s budget submission for each
			 odd-numbered year (or, if applicable, as provided by section 300(b) of the
			 Congressional Budget Act of 1974).
					(i)Year-ahead
			 requests for authorizing legislationSection 1110 of title 31,
			 United States Code, is amended by—
					(1)striking
			 May 16 and inserting March 31; and
					(2)striking
			 year before the year in which the fiscal year begins and
			 inserting calendar year preceding the calendar year in which the
			 biennium begins.
					(j)Performance
			 plansSection 1115 of title 31, United States Code, is
			 amended—
					(1)in subsection
			 (a)—
						(A)in the matter
			 before paragraph (1) by striking an annual and inserting
			 a biennial;
						(B)in paragraph (1)
			 by inserting after program activity the following: for
			 both years 1 and 2 of the biennial plan;
						(C)in paragraph (5)
			 by striking and after the semicolon;
						(D)in paragraph (6)
			 by striking the period and inserting a semicolon; and inserting
			 and after the inserted semicolon; and
						(E)by adding after
			 paragraph (6) the following:
							
								(7)cover each fiscal
				year of the biennium beginning with the first fiscal year of the next biennial
				budget
				cycle.
								;
						(2)in subsection (d)
			 by striking annual and inserting biennial;
			 and
					(3)in paragraph (6)
			 of subsection (f) by striking annual and inserting
			 biennial.
					(k)Pilot projects
			 for performance budgetingSection 1119 of title 31, United States
			 Code, is amended—
					(1)in paragraph (1)
			 of subsection (d), by striking annual and inserting
			 biennial; and
					(2)in subsection (e),
			 by striking annual and inserting biennial.
					(l)Managerial
			 accountability and flexibilitySection 9703 of title 31, United
			 States Code, relating to managerial accountability, is amended—
					(1)in subsection
			 (a)—
						(A)in the first
			 sentence by striking Beginning with fiscal year 1999, the and
			 inserting Beginning with fiscal year 2016, the biennial and by
			 striking annual; and
						(B)by striking
			 section 1105(a)(29) and inserting section
			 1105(a)(28);
						(2)in subsection
			 (e)—
						(A)in the first
			 sentence by striking one or before years;
						(B)in the second
			 sentence by striking a subsequent year and inserting for
			 a subsequent 2-year period; and
						(C)in the third
			 sentence by striking three and inserting
			 four.
						303.Government
			 strategic and performance plans on a biennial basis
				(a)Strategic
			 plans(1)Section 306 of title 5,
			 United States Code, is amended—
						(A)in subsection (a), by striking
			 September 30, 1997 and inserting September 30,
			 2014;
						(B)in subsection (b)—
							(i)by striking at least every
			 three years and inserting at least every 4 years;
			 and
							(ii)by striking five years
			 forward and inserting six years forward; and
							(C)in subsection (c), by inserting a
			 comma after section the second place it appears and adding
			 including a strategic plan submitted by September 30, 2014, meeting the
			 requirements of subsection (a).
						(2)Section 2802 of title 39, United
			 States Code, is amended—
						(A)in subsection (a), by striking
			 September 30, 1997 and inserting September 30,
			 2014;
						(B)in subsection (b), by—
							(i)striking five years
			 forward and inserting six years forward; and
							(ii)striking at least every
			 three years and inserting at least every 4 years;
			 and
							(C)in subsection (c), by inserting
			 , including a strategic plan submitted by September 30, 2014, meeting
			 the requirements of subsection (a) before the period.
						(b)Performance
			 plansSection 2803(a) of title 39, United States Code, is
			 amended—
					(1)in the matter
			 before paragraph (1), by striking an annual and inserting
			 a biennial;
					(2)in paragraph (1),
			 by inserting after program activity the following: for
			 both years 1 and 2 of the biennial plan;
					(3)in paragraph (5),
			 by striking and after the semicolon;
					(4)in paragraph (6),
			 by striking the period and inserting ; and; and
					(5)by adding after
			 paragraph (6) the following:
						
							(7)cover each fiscal
				year of the biennium beginning with the first fiscal year of the next biennial
				budget
				cycle.
							.
					(c)Effective
			 dateThe amendments made by this section shall take effect on
			 September 30, 2014.
				
